             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 1 of 15




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
KEVIN LAROY, MARCO GIRAO, and CHARLES CIVIL ACTION CASE
VALICENTI, individually and on behalf of all other NO: 21-cv-7777
persons similarly situated,
                                                    ACTION UNDER 29 U.S.C. §
                                                    203 et seq.
                                        Plaintiffs,

                        -against-

THE CITY OF NEW YORK,

                                             Defendant.


       Named Plaintiffs, KEVIN LAROY, MARCO GIRAO, AND CHARLES VALICENTI, on

behalf of herself and all other persons similarly situated (collectively the “Plaintiffs”), employees

currently or formerly employed by The City of New York (“Defendant”) by and through their

attorneys, Virginia & Ambinder, LLP, allege as follows:

                                     NATURE OF ACTION

   1. This action is brought pursuant to the Fair Labor Standards Act (hereinafter referred to as

“FLSA”), 29 U.S.C. §§ 207 and 216(b) to recover earned but unpaid overtime compensation owed

to the Named Plaintiffs and members of the Putative Collective for services performed while

employed by Defendant.

   2. Beginning in approximately September of 2018 and continuing to the present, Defendant

engaged in a policy and practice of failing to pay Plaintiff and others similarly situated overtime

at the proper rate for hours worked in excess of forty (40) hours per week.

   3. The Named Plaintiffs have initiated this action on behalf of themselves and a putative

collective comprised of herself and all persons similarly situated to recover the overtime

compensation that they were deprived of, plus interest, damages, attorneys’ fees, and costs.



                                                 1
             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 2 of 15




                                   JURISDICTION AND VENUE

    4. This Court has subject matter jurisdiction over the claims in this action, pursuant to the

provisions of 28 U.S.C. §§ 1331, 1337, and 1343.

    5. This Court has subject matter jurisdiction over Plaintiffs’ claims under the FLSA, pursuant

to 29 U.S.C. § 216(b).

    6. Venue is proper in this district pursuant to 28 U.S.C. § 1391 as the Defendant’s principal

place of business is in this district.

    7. The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202.

                                           PARTIES

    8.   Named Plaintiff Kevin LaRoy is a resident of the State of New York, and a member of

District Council 37 of the American Federation of State, County and Municipal Employees, Social

Services Employees Union Local 2507.

    9. Plaintiff LaRoy has been employed by the Fire Department of the City of New York

(“FDNY”) as an Emergency Medical Service (“EMS”) worker at all times relevant.

    10. Named Plaintiff Marco Girao is a resident of the State of New York, and a member of

District Council 37 of the American Federation of State, County and Municipal Employees, Social

Services Employees Union Local 2507.

    11. Plaintiff Girao has been employed by the FDNY as an EMS worker at all times relevant.

    12. Named Plaintiff Charles Valicenti is a resident of the State of New York, and a member of

District Council 37 of the American Federation of State, County and Municipal Employees, Social

Services Employees Union Local 2507.

    13. Plaintiff Valicenti has been employed by the FDNY as an EMS worker at all times relevant.



                                                2
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 3 of 15




   14. Each similarly situated Plaintiff is an “employee” as contemplated by the FLSA, 29 U.S.C.

§ 203(e).

   15. Defendant, The City of New York, is a municipal corporation duly organized and existing

under the Constitution and laws of the State and City of New York.

   16. Defendant, The City of New York, is a judicial entity amenable to suit under the FLSA

as it is, and was at all relevant times, a public agency within the meaning of Section 3(x) of the

FLSA, 29 U.S.C. §203(x).

   17. Pursuant to N.Y.C. Charter § 396, the City of New York is the proper Defendant in this

action.

   18. At all relevant times, members of the putative collective were members of AFSCME

District Council 37 Local 2507.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

   19. This action is properly maintainable as a collective action pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 216(b).

   20. This action is brought on behalf of Plaintiff and a putative collective consisting of similarly

situated employees who, as members of AFSCME District Council 37 EMS workers, Local 2507,

performed work for Defendant at any time since September 8, 2018 (the “Putative Collective”).

The proposed Putative Collective does not include members of AFSCME District Council 37

Local 3621, Uniformed EMS Officers Union.

   21. Plaintiffs and the Putative Collective are non-exempt employees eligible to be paid for

every hour worked including overtime compensation for those hours worked over forty in a

consecutive seven day week.




                                                 3
              Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 4 of 15




    22. Plaintiffs and potential plaintiffs who elect to opt-in as part of the collective action are all

victims of the Defendant’s common policy and/or plan to violate the FLSA by failing to provide

the correct overtime wages at a rate of one and one half times their regular hourly rate of pay,

inclusive of paid differentials and other payments required to be included in the calculated “regular

rate” pursuant to 29 CFR §§ 778.200 et seq., for all time worked in excess of forty (40) hours in

any given week pursuant to 29 U.S.C. § 207.

    23. Upon information and belief, Defendant uniformly applies the same unlawful

employment policies, practices, and procedures to all members of the Putative Collective.

    24. The putative collective is so numerous that joinder of all members is impracticable.

Although the precise number of putative collective members is unknown, upon information and

belief, the size of the Putative Collective is believed to be in excess of 500 individuals. In addition,

the names of all potential members of the putative collective are not known.

    25.   The questions of law and fact common to the putative collective predominate over any

questions affecting only individual members. These questions of law and fact include, but are not

limited to: whether Defendant failed to pay the Plaintiffs and members of the putative collective

their earned overtime wages, at the full rate of one and one half the times the regular rate of pay

inclusive of all differentials and other payments required to be included in the calculated “regular

rate” pursuant to 29 CFR §§ 778.200 et seq.

    26.   The claims of Plaintiffs are typical of the claims of the Putative Collective.

    27.   Plaintiffs and their counsel will fairly and adequately protect the interests of the putative

class. The Plaintiffs have retained counsel experienced in complex wage and hour class action

litigation.




                                                   4
             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 5 of 15




   28.   A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy. The members of the putative collective lack the financial

resources to adequately prosecute separate lawsuits against Defendant. A collective action will

also prevent unduly duplicative litigation resulting from inconsistent judgments pertaining to the

Defendant’s policies and practices.

                                              FACTS

   29.   Pursuant to the FLSA, 29 U.S.C. 207, “no employer shall employ any of their employees

who in any workweek is engaged in commerce or in the production of goods for commerce, or is

employed in an enterprise engaged in commerce or in the production of goods for commerce, for

a workweek longer than forty hours unless such employee receives overtime compensation for

their employment in excess of the hours above specified at a rate not less than one and one-half

times the regular rate at which he is employed.”

   30.   Further, pursuant to 29 U.S.C. § 203(d), an “employer” includes “any person acting

directly or indirectly in the interest of an employer in relation to an employee and includes a public

agency, but does not include any labor organization (other than when acting as an employer) or

anyone acting in the capacity of officer or agent of such labor organization.”

   31.   Plaintiffs are presently employed or were previously employed by Defendant City of

New York at any time between September 8, 2018 and the present.

   32.    Plaintiffs and other members of the Putative Collective are “employees,” within the

meaning contemplated in the FLSA, 29 U.S.C. § 203(e).

   33.   Defendant is an “employer” within the meaning contemplated in the 29 U.S.C. § 203(d),

and consequently are liable for violations of the FLSA.

   34.   On information and belief the Named Plaintiffs and members of the Putative Collective

are paid certain bonus compensation above their base hourly rate of pay such as longevity pay after
                                                   5
             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 6 of 15




a certain amount of years in service, night-shift differentials, assignment differentials, and other

bonus compensation.

   35.   Defendant has engaged in a pattern and practice of failing to ensure that Plaintiffs

received payment for all overtime hours worked in any given week, at time and one-half their

regular rate of pay, inclusive of earned differentials and other bonus compensation.

   36. Pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., and its implementing

regulations, see e.g. 29 C.F.R. § 778.208 et seq., differentials and other payments must be included

as part of Plaintiffs’ “regular rate” of pay for purposes of calculating overtime compensation.

   37.   However, Defendant does not include earned differentials and other covered payments

when calculating Plaintiffs’ regular hourly rate of pay, which in turn results in Plaintiffs being paid

at an incorrect time and one-half overtime rate.

   38.   Plaintiffs’ overtime rates are miscalculated, and Plaintiffs are not compensated at the full

rate of one- and one-half times their regular rate of pay inclusive of the paid differentials and other

covered payments.

   39.   Named Plaintiff LaRoy often worked more than forty (40) hours in a given week.

   40.   Named Plaintiff LaRoy did not receive proper overtime payments at a rate of time and

one half her regular rate of pay inclusive of earned differentials and other covered payments.

   41.   As an example, LaRoy’s paystub, dated November 13, 2020 (the “LaRoy Paystub,” a

copy of which is annexed hereto as “Exhibit A”), exemplifies how he was specifically underpaid

by Defendants’ practice of not paying overtime rates that included differential payments.

   42.   Upon information and belief, LaRoy’s paystub reflects combined regular time payments

for two weeks under the column entitled “This Period Amount Earned,” and overtime, along with

night shift and other differential payments, which were separated into the first week of a given



                                                   6
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 7 of 15




overtime pay period (in a column on the Paystub entitled “Prior Period Amount Earned”) and the

second week of a given overtime pay period (in a column on the Paystub entitled “This Period

Amount Earned”).

   43.   The LaRoy Paystub reflects 75 hours of “RECURRING REGULAR GROSS” reflecting

a total gross amount earned of $2,879.67. See Exhibit A. This reflects payment for two weeks of

LaRoy’s regularly scheduled 37.5-hour workweek. A review of Mr. LaRoy’s City Time data for

this period shows that the $2,879.67 consists of $2,526.37 in payments for 75 hours of straight

time, with an additional line-item payment of $353.30 delineated as payment for 0 hours. Dividing

$2,879.67 by 75 yields a regular base hourly rate of $38.40 per hour.

   44.   The LaRoy Paystub further reflects a line labelled “PAID OVERTIME” with a total

amount earned for “This Period” of $1,374.25 for 26:45 hours of overtime work over and above

the regular time work, which is listed under the “This Period Amount Earned.” column as having

been earned in the second week of the overtime pay period. Upon information and belief, “26:45”

represents 26 hours and 45 minutes, or 26.75 hours. Dividing $1,374.25 by 26.75 yields a rate of

pay for “overtime” work of $51.37 per hour.

   45.   LaRoy’s base hourly rate of $38.40, multiplied by 1.5, would yield a calculated base

overtime rate of $57.60.

   46.   On its face, the calculated $51.37 per hour rate of “overtime” pay is less than time-and-

one-half the regular $38.40 rate, or $57.60 per hour.

   47.   However, LaRoy received a number of differentials which, pursuant to 29 C.F.R. §

778.208, “must be totaled in with other earnings to determine the regular rate on which overtime

pay must be based.”




                                                 7
             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 8 of 15




   48.   Specifically, under the “This Period Amount Earned” column LaRoy received $30.16 in

Night Shift differentials; $303.17 in Specialty Assignment Differentials; $26.23 in Non-

Pensionable Longevity Differentials; $167.93 in Pensionable Longevity Differentials; and $83.33

in Current Recurring Increment Payments.

   49. In accordance with 29 C.F.R. §§ 778.207(b), 778.208, and 778.209(a), these payments

“must be included in computing [her] regular hourly rate of pay and overtime compensation. No

difficulty arises in computing overtime compensation if the bonus covers only one weekly pay

period. The amount of the bonus is merely added to the other earnings of the employee… and the

total divided by total hours worked.” 29 C.F.R. § 778.209(a).

   50.   Combined, the $30.16 in Night Shift differentials; $303.17 in Specialty Assignment

Differentials; $26.23 in Non-Pensionable Longevity Differentials; $167.93 in Pensionable

Longevity Differentials; and $83.33 in Current Recurring Increment Payments constitute $680.26

in additional compensation which must be included in the regular rate of pay for purposes of

overtime pay calculations.

   51.   In the workweek in question, LaRoy worked 37.5 regularly scheduled hours; and 26.75

hours of “overtime,” for a total of 64.25 hours of work. Dividing the $680.26 in differential

payments which must be included in the base rate of pay for purposes of calculating overtime by

64.25 hours, LaRoy’s regular rate of pay should have been increased by ($680.26 / 64.25 =) $10.59

per hour, on top of his regular $38.40 rate of pay, for a total “regular rate” of pay of $48.99 per

hour, as defined in 29 C.F.R. § 778.209.

   52.   As such, LaRoy’s overtime rate of pay should have been time-and-one-half of $48.99 per

hour, or $73.48, far in excess of the calculated $51.37 rate of overtime pay reflected on the Paystub.

   53.   Named Plaintiff Girao often worked more than forty (40) hours in a given week.



                                                  8
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 9 of 15




   54.   Named Plaintiff Girao did not receive proper overtime payments at a rate of time and one

half her regular rate of pay inclusive of earned differentials and other covered payments.

   55.   As an example, Girao’s paystub, dated May 14, 2021 (the “Girao Paystub,” a copy of

which is annexed hereto as “Exhibit B”), exemplifies how he was specifically underpaid by

Defendants’ practice of not paying overtime rates that included differential payments.

   56.   Upon information and belief, Girao’s paystub reflects combined regular time payments

for two weeks under the column entitled “This Period Amount Earned”, and overtime, along with

night shift and other differential payments, which were separated into the first week of a given

overtime pay period (in a column on the Paystub entitled “Prior Period Amount Earned”) and the

second week of a given overtime pay period (in a column on the Paystub entitled “This Period

Amount Earned”).

   57.   The Girao Paystub reflects 75 hours of “RECURRING REGULAR GROSS” reflecting

a total gross amount earned of $2,879.67. See Exhibit A. This reflects payment for two weeks of

Girao’s regularly scheduled 37.5-hour workweek. A review of Mr. Girao’s City Time data for this

period shows that the $2,879.67 consists of $2,526.37 in payments for 75 hours of straight time,

with an additional line-item payment of $353.30 delineated as payment for 0 hours Dividing

$2,879.67 by 75 yields a regular base hourly rate of $38.40 per hour.

   58.   The Girao Paystub further reflects a line labelled “PAID OVERTIME” with a total

amount earned for “This Period” of $783.09 for 16:00 hours of overtime work over and above the

regular time work, which is listed under the “This Period Amount Earned” column as having been

earned in the second week of the overtime pay period. A review of Mr. Girao’s City Time data for

this week shows that this $783.09 figure consists of $165.73 in payments for 8 hours of overtime

on May 1, 2021; $60.08 in payments for “n/a” hours of overtime on May 1, 2021; $60.08 in



                                                 9
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 10 of 15




payments for “n/a” hours in overtime on April 28, 2021; and $497.20 in payments for 8 hours of

overtime on April 28, 2021. Dividing $783.09 by 16 yields a rate of pay for “overtime” work of

$48.94 per hour.

   59.   Girao’s base hourly rate of $38.40, multiplied by 1.5, would yield a calculated base

overtime rate of $57.60.

   60.   On its face, the calculated $48.94 per hour rate of “overtime” pay is less than time-and-

one-half the regular $38.40 rate, or $57.60 per hour.

   61.   However, Girao received a number of differentials which, pursuant to 29 C.F.R. §

778.208, “must be totaled in with other earnings to determine the regular rate on which overtime

pay must be based.”

   62.   Specifically, under the “This Period Amount Earned” column Girao received $149.57 in

Night Shift differentials; $303.17 in Specialty Assignment Differentials; $167.93 in Pensionable

Longevity Differentials; and $83.33 in Current Recurring Increment Payments.

   63. In accordance with 29 C.F.R. §§ 778.207(b), 778.208, and 778.209(a), these payments

“must be included in computing [her] regular hourly rate of pay and overtime compensation. No

difficulty arises in computing overtime compensation if the bonus covers only one weekly pay

period. The amount of the bonus is merely added to the other earnings of the employee… and the

total divided by total hours worked.” 29 C.F.R. § 778.209(a).

   64.   Combined, the $30.16 in Night Shift differentials; $303.17 in Specialty Assignment

Differentials; $167.93 in Pensionable Longevity Differentials; and $83.33 in Current Recurring

Increment Payments constitute $584.59 in additional compensation which must be included in the

regular rate of pay for purposes of overtime pay calculations.




                                                10
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 11 of 15




   65.   In the workweek in question, Girao worked 37.5 regularly scheduled hours; and 16 hours

of “overtime,” for a total of 53.5 hours of work. Dividing the $584.59 in differential payments

which must be included in the base rate of pay for purposes of calculating overtime by 53.5 hours,

Girao’s regular rate of pay should have been increased by ($584.59 / 53.5 =) $10.93 per hour, on

top of his regular $38.40 rate of pay, for a total “regular rate” of pay of $49.33 per hour, as defined

in 29 C.F.R. § 778.209.

   66. As such, Girao’s overtime rate of pay should have been time-and-one-half of $49.33 per

hour, or $74.00, far in excess of the calculated $48.94 rate of overtime pay reflected on the Paystub.

   67. Named Plaintiff Valicenti often worked more than forty (40) hours in a given week.

   68.   Named Plaintiff Valicenti did not receive proper overtime payments at a rate of time and

one half her regular rate of pay inclusive of earned differentials and other covered payments.

   69.   As an example, Valicent’s paystub, dated June 25, 2021 (the “Valicenti Paystub,” a copy

of which is annexed hereto as “Exhibit C”), exemplifies how he was specifically underpaid by

Defendants’ practice of not paying overtime rates that included differential payments.

   70.   Upon information and belief, Valicenti’s paystub reflects combined regular time

payments for two weeks under the column entitled “This Period Amount Earned”, and overtime,

along with night shift and other differential payments, which were separated into the first week of

a given overtime pay period (in a column on the Paystub entitled “Prior Period Amount Earned”)

and the second week of a given overtime pay period (in a column on the Paystub entitled “This

Period Amount Earned”).

   71.   The Valicenti Paystub reflects 75 hours of “RECURRING REGULAR GROSS”

reflecting a total gross amount earned of $2,851.69. See Exhibit A. This reflects payment for two




                                                  11
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 12 of 15




weeks of Valicenti’s regularly scheduled 37.5-hour workweek. Dividing $2,879.67 by 75 yields a

regular base hourly rate of $38.02 per hour.

   72.   The Valicenti Paystub further reflects a line labelled “PAID OVERTIME” with a total

amount earned for “This Period” of $1,466.36 for 28:45 hours of overtime work over and above

the regular time work, which is listed under the “This Period Amount Earned” column as having

been earned in the second week of the overtime pay period. Upon information and belief, “28:45”

represents 28 hours and 45 minutes, or 28.75 hours. Dividing $1,466.36 by 28.75 yields a rate of

pay for “overtime” work of $51.00 per hour.

   73.   Valicenti’s base hourly rate of $38.02, multiplied by 1.5, would yield a calculated base

overtime rate of $57.03.

   74.   On its face, the calculated $51.00 per hour rate of “overtime” pay is less than time-and-

one-half the regular $38.02 rate, or $57.03 per hour.

   75.   However, Valicenti received a number of differentials which, pursuant to 29 C.F.R. §

778.208, “must be totaled in with other earnings to determine the regular rate on which overtime

pay must be based.”

   76.   Specifically, under the “This Period Amount Earned” column Valicenti received $25.73

in Night Shift differentials; $300.21 in Specialty Assignment Differentials; $141.69 in Pensionable

Longevity Differentials; and $83.33 in Current Recurring Increment Payments.

   77. In accordance with 29 C.F.R. §§ 778.207(b), 778.208, and 778.209(a), these payments

“must be included in computing [her] regular hourly rate of pay and overtime compensation. No

difficulty arises in computing overtime compensation if the bonus covers only one weekly pay

period. The amount of the bonus is merely added to the other earnings of the employee… and the

total divided by total hours worked.” 29 C.F.R. § 778.209(a).



                                                12
             Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 13 of 15




   78.     Combined, the $25.73 in Night Shift differentials; $300.21 in Specialty Assignment

Differentials; $141.69 in Pensionable Longevity Differentials; and $83.33 in Current Recurring

Increment Payments constitute $550.96 in additional compensation must be included in the regular

rate of pay for purposes of overtime pay calculations.

   79.     In the workweek in question, Valicenti worked 37.5 regularly scheduled hours; and 28.75

hours of “overtime,” for a total of 66.25 hours of work. Dividing the $550.96 in differential

payments which must be included in the base rate of pay for purposes of calculating overtime by

66.25 hours, Valicenti’s regular rate of pay should have been increased by ($550.96 / 66.25 =)

$8.32 per hour, on top of his regular $38.02 rate of pay, for a total “regular rate” of pay of $46.34

per hour, as defined in 29 C.F.R. § 778.209.

   80. As such, Valicenti’s overtime rate of pay should have been time-and-one-half of $46.34

per hour, or $69.51, far in excess of the calculated $51.00 rate of overtime pay reflected on the

Paystub.

   81. Throughout the relevant period, Defendant has undertaken a willful policy and practice of

violating the FLSA by failing to pay Plaintiffs overtime at time and one-half their regular rate of

pay for all hours worked over 40 in a week, by failing to calculate workers’ “regular rate” of pay

in accordance with the requirements of 29 C.F.R. 778.200 et seq.

                           FIRST CAUSE OF ACTION
            FAIR LABOR STANDARDS ACT: INCORRECT OVERTIME RATE

   82.     Plaintiffs repeat and re-allege the allegations set forth in the preceding paragraphs.

   83.     Defendant has repeatedly engaged in a pattern and practice of failing to pay Plaintiffs

and other members of the Putative Collective all earned overtime wages at the rate of one and one

half time the regular rate of pay.




                                                  13
                  Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 14 of 15




      84.     Pursuant to 29 C.F.R. § 778.209, “[w]here a bonus payment is considered a part of the

regular rate at which an employee is employed, it must be included in computing his regular hourly

rate of pay and overtime compensation.”

      85.    Differentials such as pro-rata differentials, longevity pay after a certain amount of years

in service, night-shift differentials, assignment differentials, and other additional cash payments

constitute bonus payments within the regular rate of pay, as defined in the FLSA, implementing

regulations, and the cases interpreting the same.

      86.    Defendants paid overtime wages at rates which were less than those to which Plaintiff

and others similarly situated were entitled to receive.

      87.     Defendant has violated the Fair Labor Standards Act by failing to pay all earned

overtime wages, at the rate of one and one-half times their regular rate of pay, in weeks in which

they worked over forty (40) hours.

      88.     The failure of Defendant to pay Plaintiffs and members of the Putative Collective their

rightfully owed overtime compensation was willful.

      89.     By the foregoing reasons, Defendant is liable to Plaintiffs and members of the Putative

Collective in an amount to be determined at trial, constituting liquidated damages in the amount

equal to the amount of unpaid wages owed each pay period to each individual Plaintiff or opt-in

Plaintiff, plus interest, attorneys’ fees and costs.

            WHEREFORE, the Plaintiffs demand judgment:

            (1)     on their First cause of action, in an amount to be determined at trial, constituting

the amount equal to the amount of earned but underpaid overtime wages each pay period to each

individual Plaintiff or opt-in Plaintiff, plus interest, liquidated damages, attorneys’ fees, and costs;

and



                                                     14
            Case 1:21-cv-07777 Document 1 Filed 09/16/21 Page 15 of 15




      (2)     any other and further relief the Court may deem appropriate.


Dated: New York, New York
       September 16, 2021

                                           VIRGINIA & AMBINDER, LLP

                                           By: ___/s/Lloyd R. Ambinder, Esq.
                                                  Lloyd R. Ambinder, Esq.
                                                  James Emmet Murphy, Esq.
                                                  Michele Moreno, Esq.
                                                  40 Broad Street, 7th Floor
                                                  New York, New York 10004
                                                  (212) 943-9080

                                           Attorneys Plaintiffs and the Putative Collective




                                              15
